DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 and 01/20/2021 have been considered by the examiner.
In the IDS filed 01/23/2021, NPL reference 1 has not been considered because there is no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the listed reference that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 

Status of the Claims
The response filed 04/26/2021 is acknowledged. 
Claims 1-3, 7-8, 10-11, 13-14, 16, 19-28 are pending. 
Claims 1, 22, 23, 25, 26, 27 and 28 are independent.
Applicant’s election without traverse of the species multiple sclerosis as species of disease in the reply filed on 10/23/2017 is acknowledged.

	The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 1 has been amended to recite the first diet providing greater than 30 percent of the subject’s normal caloric intake and less than 50% of the subject’s normal caloric intake.
	Claim 22 has been amended to recite the first diet providing greater than 30 percent of the subject’s normal caloric intake and less than 50 % of the subject normal caloric intake
	Claim 23 has been amended to recite the first diet providing greater than 30 percent of the subject’s normal caloric intake and less than 50% of the subject’s normal caloric intake.
	Claim 25 has been amended to recite the first diet providing greater than 30 percent of the subject’s normal caloric intake and less than 50% of the subject’s normal caloric intake.
	Claim 26 has been amended to recite the first diet providing greater than 20 percent of the subject’s normal caloric intake and less than 40% of the subject’s normal caloric intake.
	Claim 27 has been amended to recite the first diet providing greater than 10 percent of the subject’s normal caloric intake and less than 35% of the subject’s normal caloric intake.
greater than 10 percent of the subject’s normal caloric intake and less than 35% of the subject’s normal caloric intake.
	 
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant has argued each of the independent claims have been amended to require restricted caloric ranges that are not disclosed or suggested by the cited references.
This argument is unpersuasive. 
It is noted that Longo ‘909 teaches the first diet administered provides at most 50% of the subject’s normal caloric intake, e.g., 700-1200 kcal per day, where the normal caloric intake is the number of kcal required to maintain weight. See Longo ‘909, e.g., ¶ 0065 and 0072.
Longo ‘909 teaches, as a rough guide, a normal diet for men having 2600 kcal/day; and a normal diet for women having 1850 kcal/day. See Longo ‘909, e.g., 0072.
Thus, the first diet for men, ranging from 700-1200 kcal/day is roughly 27% (700/2600) – 46% (700/1200) of the normal caloric intake required to maintain weight. For women, the first diet range means roughly 38-65% of the normal caloric intake.
The same teaching is found in Longo, US 20110118528 A1, e.g., ¶ 0080.
Accordingly, the prior art teaches achieving a restricted calorie response by administering a first diet for 1-5 days, wherein the first diet provides at most 50% of the subject’s normal caloric intake, and suggests subranges which overlap with or are entirely within each of the claimed ranges.

Rejections Addressing Amended Claims
Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “of the subject’s normal caloric intake” is repeated in claim 1, lines 7-8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 refers to the method of claim 1 wherein the first diet provides less than 50% of the subject’s normal caloric intake.  However, claim 1 already specifies the first diet providing greater than 30 percent of the subject’s normal caloric intake and less than 50% of the subject’s normal caloric intake.
Claim does not include all of the limitations of claim 1 from which it depends because less than 50% encompasses values below the greater than 30 percent required by claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Longo, US 20140112909 A1 (Longo ‘909) in view of Kim, PLoS ONE, 7, 5, 2012 (cited previously), Vining, Arch. Neurol., 55, 1998 (cited previously). 
Longo ‘909 teaches a calorie restricted diet (Longo ‘909, e.g., 0006, 0086) which were considered as inducing fasting like effects in subjects (Longo, ‘909, e.g., 0086), for the purpose of promoting health span, adult neurogenesis, cognitive performance, tissue maintenance and tissue regeneration when administered according to methods found therein (Longo, ‘909, e.g., 0086, and claim 16). Further the methods of administration provide benefits of chronic calorie restriction improved by allowing normal weight maintenance (Longo ‘909, e.g., 0085 and 0097). 
Regarding the restricted caloric ranges in the amendment filed 04/26/2021:
Longo ‘909 teaches the first diet administered provides at most 50% of the subject’s normal caloric intake, e.g., 700-1200 kcal per day, where the normal caloric intake is the number of kcal required to maintain weight. See Longo ‘909, e.g., ¶ 0065 and 0072.

Thus, the first diet for men, ranging from 700-1200 kcal/day is roughly 27% (700/2600) – 46% (700/1200) of the normal caloric intake required to maintain weight. For women, the first diet range means roughly 38-65% of the normal caloric intake.
The same teaching is found in Longo, US 20110118528 A1, e.g., ¶ 0080.
Accordingly, the prior art teaches achieving a restricted calorie response by administering a first diet for 1-5 days, wherein the first diet provides at most 50% of the subject’s normal caloric intake, and suggests subranges which overlap with or are entirely within each of the claimed ranges.

Longo ‘909 teaches methods of use including steps of identifying a subject in need of diet modification and administering a first diet to the subject for a first time period. 
The first time period can be 1-5 days (Longo ‘909, 0072). This range overlaps with the recited three to seven days.
The first diet provides 4.5 to 7 kilocalories per pound of subject for a first day and 3 to 5 kilocalories per pound of subject per day for a second to fifth day of the first diet. The first diet includes less than 30 g of sugar on the first day; less than 20 g of sugar on the second to fifth days; less than 28 g of proteins on the first day; less than 18 g of proteins on the second to fifth days; 20 to 30 grams of monounsaturated fats on the first day; 10 to 15 grams of monounsaturated fats on the second to fifth days; between 6 and 10 grams of polyunsaturated fats on the first day; 3 to 5 grams of polyunsaturated fats on the second to fifth days; less than 12 g of saturated fats on the 
Express modifications are found at 0012, 0016, 0049, 0054-0056, 0068-0070. 
The modification at 0016 appears to meet the limitations of a calorie restricted ketogenic diet, i.e., reduced calorie diet wherein the majority of calories are provided from fat. 
Longo ‘909 teaches the diet and method further comprising administering a second diet for a second time period to the subject, the second diet providing an overall calorie consumption that is within 10 percent of the subjects normal calorie consumption for 25-26 days following the first diet (Longo ‘909, e.g., claim 2). This corresponds to the limitation of administering a non-fasting diet for 3-16 weeks.
The amounts for fat, protein, sugar and carbohydrate overlap with each of the claimed ranges. The first diet appears to meet the limitations of a ketogenic diet. Additionally the time periods suggested in Longo ‘909 appear to overlap with each of the time periods claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Longo ‘909 teaches wherein the diet provides 1000-1200 kcal to less than 200 kcal which is less than 60% of the calories of a typical diet, e.g., 1000 is 50% of a 2000 calorie diet, 200 is 10% of a typical 2000 calorie diet. 
Longo ‘909 teaches the diet further comprising recommended micronutrient and essential fatty acid amounts and indicates nourishment should be maximized corresponding to 100% RD for vitamins, minerals and essential fatty acids (Longo ‘909, e.g., 0029, 0057, table 1, 0073-0074, 0076-0077).

The diets of Longo ‘909 appear to be similar to the ketogenic diets reported in Vining, i.e., characterized by restricted protein and carbohydrate macronutrients with the majority of calories provided by fat.
Consequently, although Longo ‘909 does not expressly characterize the diets as ketogenic, one skilled in the art would have recognized the diets of Longo ‘909 as ketogenic diets based on the restriction to calories from protein and carbohydrates with the majority of calories provided by fat as evidenced by the teachings of Vining. 
While Longo ‘909 suggests the method useful for promoting adult neurogenesis, cognitive performance, tissue maintenance and tissue regeneration when administered according to protocol (Longo, ‘909, e.g., 0086, and claim 16), and Longo ‘909 suggest the method for treating symptoms including memory impairment of cognitive disorders, Longo ‘909 does not expressly teach identifying a subject having multiple sclerosis, and administering the diet to the subject having multiple sclerosis. 


Kim is cited for teaching methods for treating multiple sclerosis, the method comprising administering a ketogenic diet to subjects suffering from multiple sclerosis.

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a methods of treatment as understood from Longo ‘909 by administering the diet according to methods found therein to treat subjects having multiple sclerosis with a reasonable expectation of success. The skilled artisan would have been motivated to administer a diet according to methods set forth in Longo ‘909 to a subject having multiple sclerosis because Kim suggests diets characterized by caloric restriction and/or ketogenic diets as a non-pharmacological treatment option for multiple sclerosis, e.g., to improve memory dysfunction, and Longo ‘909 teaches the diet provides the benefits of caloric restriction, e.g., improvement of memory dysfunction, while allowing the subject to maintain a normal weight. The skilled artisan would have had a reasonable expectation of success because both documents teach 
Alternatively, it would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Kim according to the diet and methodology of Longo ‘909 to improve the method for treating multiple sclerosis suggested by Kim in the same way. This modification may be viewed as the selection of a known method to improve a similar method in the same way. The skilled artisan would have been motivated to make this modification to enjoy the benefits of calorie restriction with improved weight maintenance promoted by Longo, ‘909. The skilled artisan would have had a reasonable expectation of success because both documents teach diets characterized by carbohydrate and protein restriction as therapy for improving neurological disorders, e.g., memory dysfunction.
Accordingly, the subject matter of claims 22-24 and 26 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 






Claims 1-3, 7-8, 10, 11, 13-14, 16, and 19-21, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Longo, US 20140112909 A1 (Longo ‘909) in view of Kim, PLoS ONE, 7, 5, 2012 (cited previously), Vining, Arch. Neurol., 55, 1998 (cited previously) and D’Agostino, US 20140350105 A1 (cited previously).
The combined teachings of Longo ‘909, Kim, and Vining enumerated above are incorporated here. 
Independent claims 1, 25, 27 and 28 share features of the methods of claims 22, 23, and 26. However, independent claims 1, 25, 27 and 28 additionally include the limitation of 52.4 to 
The combined teachings of Longo ‘909, Kim, and Vining do not expressly teach the diet characterized by 52.4 to 82.4% of the total daily caloric intake being fat, 10 to 16.6% of the total daily caloric intake being carbohydrates, and 8 – 15% of the total daily caloric intake being protein
D’Agostino refers to the “classical” ketogenic diet of 4 parts fat to 1 part protein with less than 25-50 g of carbohydrates per day, and further suggests the “ideal” macronutrient ratio of 65-85 percent of calories from fats, 10-20 percent of calories from proteins, and 5 percent of calories from carbohydrates (D’Agostino, e.g., ¶ 0017). This is not exactly the claimed profile, i.e., while the range for fat overlaps significantly with the prior art and the protein range overlaps with the prior art, the carbohydrate amount is close but not overlapping. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05. 
It is noted that Kim teaches the ratio 6.3:1 where 1 represents the combined contribution of protein and carbohydrate (Vining suggests the same with a 4:1 ratio); both of which suggests the amount of protein relative to carbohydrate may vary. Accordingly, it was understood from the teachings of Kim and Vining that the contribution of each of protein and carbohydrate may be modified relative to each other on the basis of the number of calories to be provided in a given day, so long as the amount of fat is four to about six times that of the combined protein and carbohydrate. 

In this case although the claimed amount of carbohydrate is not the “ideal”, 5% suggested in the prior art, the ideal amount is close to the bottom endpoint (10%) claimed and the overall macronutrient profile is similar in proportion to that suggested independently in Kim and Vining, and similar to the ideal stated in D’Agostino in combination with classical carbohydrate restriction in the claimed range. Further it was understood that the amount of carbohydrate could be varied relative to the amount of protein with a reasonable expectation of achieving the desired ketogenic metabolic state so long as the amount of fat is in the desired range based on the teachings of Kim and Vining.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method as understood from the teachings of Longo, ‘909, Kim, and Vining by optimizing the proportion of fat, protein and carbohydrate as percent of daily calories using guidance found in D’Agostino with a reasonable expectation of successfully achieving the desired metabolic state suggested for improving multiple sclerosis. Using the general conditions found in D’Agostino, the skilled artisan would have been motivated to adjust the relative amount of protein and carbohydrate to allow for diet variation while maintaining the ratio of fat, and would have had a reasonable expectation of successfully making this modification because Kim and Vining suggest the relative amounts of protein and carbohydrate may be modified so long as the fat:carbohydrate+protein ratio is maintained.
. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 (cited previously) in view of Vining, Arch. Neurol., 55, 1998 (cited previously), Longo, US 20110118528 A1 (cited previously), and Tiano, US 20040121044 A1.
Kim teaches administering a ketogenic diet to subjects having multiple sclerosis.
Kim, PLOSone, 7, 5, 2012 teaches administering a ketogenic diet to animals suffering from a multiple sclerosis model, i.e., experimental autoimmune enchaphalomyelitis (EAE) resulted in attenuation of the immune response and increased oxidative stress associated with the EAE multiple sclerosis model (Kim, e.g., Title, Abstract). Kim reports the results observed by administering a ketogenic diet to EAE multiple sclerosis model animals suggest that such dietary interventions dampened motor disability, CNS inflammation and memory dysfunction and may prove to be clinically useful in the treatment of MS (Kim, e.g., pg. 2, c1: ¶2 and pg. 6, c1:¶2). Kim reports caloric restriction and ketogenic diet positively modulate multiple sclerosis, e.g., attenuated brain inflammation and reversal of memory dysfunction, reduced oxidative stress and neuroprotective effects (Kim, pg. 7, c1-c2). These benefits are induced by the ketogenic diet and its associated metabolites such as ketone bodies (Kim, e.g., pg. 6, c1-c2, bridging ¶). Caloric restriction which shares some metabolic features with ketogenic diets exerts anti-inflammatory and neuroprotective effects in EAE model of MS; metabolic treatment such as ketogenic diet or calorie restriction induces changes in specific hormones that positively modulate neuroinflammation (Kim, e.g., pg. 6, ¶ 4). 

Vining teaches ketogenic diets characterized by high fat, low carbohydrate and protein diet. See Vining, e.g., pg. 1434, “Patients and Methods”, e.g., c1:paragraph 4, ketogenic diet consisting of: fats : carbohydrates and protein in a ratio of 4:1, e.g., 4 g protein, 2 g carbohydrate and 24 g fat. It is also noted that Vining reports ketogenic diets are designed to mimic the biochemical changes associated with starvation, i.e., a fasting mimicking diet (Vining, e.g., pg. 1433, e.g., paragraph 1). It is noted that Vining teaches diets consisting of e.g., 4 g protein, 2 g carbohydrate and 24 g fat which by necessity contain less than 100 g carbohydrate, with less than 30 g of sugar, and less than 28g of proteins/amino acids per day even if administered as a typical course of meals, i.e., three times a day, because the total amount of sugar cannot exceed the amount of carbohydrate in general. The ketogenic diet of Vining appears to meet the macronutrient profile limitations of claims 1, 22, 23, 25, 26. Vining teaches suggests the macronutrient profile was well known and characteristic of ketogenic diets for humans; the diet is generally calculated on the basis of a given number of calories per kilogram to be provided in a given day divided into three equal meals. (Vining, e.g., pg. 1434, box, Patients and Methods).
It would have been obvious before the effective filing date of the presently claimed invention to practice a method for treating multiple sclerosis by administering a ketogenic diet as suggested in Kim modified by the teachings of Vining, e.g., the ketogenic diet comprising limited protein and carbohydrate macronutrient amounts within the scope of the claimed invention to a patient having been identified with multiple sclerosis with a reasonable expectation of success. The skilled artisan would have been motivated to do so with a reasonable expectation of success 
While Kim suggests, like a ketogenic diet, calorie restriction positively modulates neuroinflammation, the combined teachings of Kim and Vining do not expressly teach the diet providing less than 60% (or 50%) of the subject’s normal caloric intake.
The combined teachings of Kim and Vining do not expressly teach administering a non-fasting diet to the subject for a second time period following the first time period, e.g., a normal caloric intake.
Longo teaches methods of administering ketogenic diets including the step of administering a ketogenic diet, e.g., calorically restricted ketogenic diet (Longo, e.g., 0068, 0154) and wherein the method may be modified by providing the patient with a calorically restrictive diet for a first period of time (Longo, e.g., 0083) and then provided with a normal diet to normalize weight (Longo, e.g., 0088-0089). This modification provides the benefits of caloric restriction and/or ketogenic diet without chronic weight loss (Longo, e.g., 0007). Longo teaches the first diet providing 50% or less than the patient’s normal caloric intake (Longo, e.g., claim 1). 
Regarding the restricted caloric ranges for the first diet of the claims amended 04/26/2021:

Longo teaches the first diet administered provides at most 50% of the subject’s normal caloric intake, e.g., 700-1200 kcal per day, where the normal caloric intake is the number of kcal required to maintain weight. See Longo, e.g., ¶ 0080.

Thus, the first diet for men, ranging from 700-1200 kcal/day is roughly 27% (700/2600) – 46% (700/1200) of the normal caloric intake required to maintain weight. For women, the first diet range means roughly 38-65% of the normal caloric intake.
Accordingly, the prior art teaches achieving a restricted calorie response by administering a first diet for 1-5 days, wherein the first diet provides at most 50% of the subject’s normal caloric intake, and suggests subranges which overlap with or are entirely within each of the claimed ranges.

It would have been obvious before the effective filing date of the presently claimed invention to modify a method for treating multiple sclerosis as understood from the combined teachings of Kim and Vining including administering a ketogenic diet to improve symptoms of multiple sclerosis according to the teachings of Longo, e.g., by administering a ketogenic/caloric restricted diet for a period of time and also administer a second diet providing a more standard caloric intake for a second period of time with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enjoy the benefits of the calorically restricted ketogenic diet in patients having MS while maintaining a more normal weight and nutrition at the same time.
Because Kim and Vining teach a ketogenic diet and caloric restriction protocol for treating multiple sclerosis with a reasonable expectation of reducing neuroinflammation to a degree effective to achieve clinical endpoints including reversing memory dysfunction and motor impairment (Kim, e.g., pg. 7, c1, ¶ 2),  it would have been obvious to apply the technique known 
It was understood that calorie restriction results in weight loss, this result is stated in Longo, e.g., ¶ 0005. To solve this problem, the technique of intermittent/cyclic low calorie ketogenic diet is expressly suggested in Longo. Because this technique was shown to improve the same dietary intervention in the context of cancer the skilled artisan would have had a reasonable expectation of success in making this modification to the dietary intervention as understood from Kim and Vining in the context of multiple sclerosis since in each case the physiological response to starvation provides the desired benefit. 
Longo teaches the first predetermined time period is typically one to five days (Longo, e.g., 0080). 
Longo teaches a second diet and a third diet administered for about two to seven days and about four to fourteen days respectively after the administration of the calorically restricted diet in order to ensure proper nutrition and to minimize chronic weight loss. The second and third diet in Long corresponds to the non-fasting diet administered for a second time period of the present claims. 
It is noted that Longo only expressly suggests the non-fasting diet administered for three weeks (seven days plus fourteen days). The time period for administering the non-fasting diet would be optimized to achieve proper nutrition and minimizing chronic weight loss depending on factors including nutritional and caloric requirements of the individual. The limitation of three to 
Kim suggests the dietary treatment as a non-pharmacological treatment option (Kim, e.g., pg. 7, bridging paragraph) and would be viewed as subject to optimization, similar to other treatment options, by one skilled in the art at the time the presently claimed invention was filed.
The combined teachings of Kim, Vining and Longo do not expressly teach the first diet also providing 10-15g of monounsaturated fats per day, 3-5 g of polyunsaturated fats per day, and 1-6 g of saturated fats per day.
Tiano teaches a ketogenic diet products wherein the plurality of calories is presented as fat (Tiano, e.g., 0003, 0013, 0017).  Tiano teaches the ketogenic diet product providing up to 100% of 27 essential vitamins and minerals (Tiano, e.g., 0020 and 0024). Tiano teaches the ketogenic diet product having a fat blend which with three servings provides 3 g saturated fat, 7.5 g of polyunsaturated fat and 13.5 g of monounsaturated fat (Tiano, e.g., 0021). The fat blend meets AHA guidelines and provides a good mixture of omega-3 and omega-6 essential fatty acids (Tiano, e.g., 0021).
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05. 
In the present case, the characteristics of the fat blend in Tiano is similar to the characteristics of the fat blend as claimed. Generally, the relative proportions of the fat blend taught by Tiano and the claimed fat blend are the same, i.e., saturated fat<polyunsaturated fat<monounsaturated fat. The amount of saturated fat in the blend known from Tiano, i.e., 3 g, 
It is further noted that Tiano teaches the blend as a total for three servings. The particular amount of the fat blend will differ depending on the number of servings desired, e.g., amounts may be halved for two meals or divided by three for three meals, doubled for a two day supply, tripled for a three day supply etc., as desired. Moreover, Tiano suggests the amount of polyunsaturated fat is a result effective parameter the skilled artisan would have optimized to achieve a desired amount of omega-3 and omega-6 essential polyunsaturated fatty acids (Tiano, e.g., 0021, e.g., minimum of 3% calories from omega-6 fats and minimum of 0.5% of calories from omega-3 fats). The total amount of fat is a result effective parameter the skilled artisan would have optimized to achieve a desired calorie provision and essential fatty acid amount, wherein the amount of fat is understood as directly proportional to the number of calories.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a diet and treatment for multiple sclerosis as understood from the combined teachings of Kim, Vining, and Longo by employing a fat blend as suggested from Tiano for the fat component to improve the method in the same way. The skilled artisan would have been motivated to employ a fat blend similar to that suggested in Tiano to improve the essential fatty acid aspect of the fat component. The skilled artisan would have had a reasonable expectation of success because Longo suggests the compositions should provide essential fatty acids and Tiano teaches a fat blend close to the claimed blend which provides a good amount of essential fatty acids.
. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 (cited previously) in view of Vining, Arch. Neurol., 55, 1998 (cited previously), Longo, US 20110118528 A1 (cited previously), Walpole, BMC Public Health, 12, 439, 2012 and Tiano, US 20040121044 A1.
	The combined teachings of Kim, Vining, Longo and Tiano discussed under the rejection of claims 22-24 are incorporated here. 
	The combined teachings of Kim, Vining, Longo, and Tiano do not expressly teach the calories for each day in terms of pounds.
	Although the claimed invention refers to day 1 and days 2-5, the ranges for each time period overlap. Consequently, there is not a clear distinction between day 1 and days 2-5 in terms of calories per pound. 
Longo teaches administering a diet, e.g., ketogenic diet having a caloric content of 200-500 kcal/day or 700 to 1200 kcal/day in a first time period of from 1-7 days (Longo, e.g., 0080, 0086, claims 3-4). According to Walpole, e.g., pg. 3, table 3, the average body mass (kg) is 62 (136.4 pounds), but depends on sex and region of the world, e.g., in North America the average body mass of 80.7 kg (177.54 pounds). Applying the average world body mass, 136.4 pounds, to the kcal suggested in Longo roughly results in a range between about 1.47 kcal/day/pound (200 kcal/day) to about 8.8 kcal/day/pound. Each of the recited ranges is within this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie 
In view of this information, it would have been obvious before the effective filing date of the presently claimed invention to have modified a ketogenic diet for treating multiple sclerosis as understood from the combined teachings of Kim, Vining, Longo and Tiano according to the calorie teachings of Longo as evidenced by Walpole to arrive at the presently claimed invention. Because Longo teaches this calorie profile as part of a calorie restricted ketogenic diet and because Kim suggests caloric restriction and/or ketogenic diets improve multiple sclerosis, the skilled artisan would have been motivated to make this modification to enjoy the starvation mimicking benefits of a ketogenic calorie restricted diet for improving multiple sclerosis without the drawback of chronic weight loss. The skilled artisan would have had a reasonable expectation of success because each of Kim, Vining, Longo, and Tiano report characteristics and uses for ketogenic diets.
Accordingly, the subject matter of claims 26 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 




Claims 1-3, 7, 11, 13, 19-21, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 (cited previously) in view of Vining, Arch. Neurol., 55, 1998 (cited previously), Longo, US 20110118528 A1 (cited previously), Tiano, US 20040121044 A1, and D’Agostino, US 20140350105 A1.
	The combined teachings of Kim, Vining, Longo, and Tiano discussed above under the rejection of claims 22-24 are incorporated here. 
	Independent claims 1, 25, 27 and 28 share features with claims 22-24.

The combined teachings of Kim, Vining, Longo, and Tiano do not expressly teach the diet characterized by 52.4 to 82.4% of the total daily caloric intake being fat, 10 to 16.6% of the total daily caloric intake being carbohydrates, and 8 – 15% of the total daily caloric intake being protein
D’Agostino refers to the “classical” ketogenic diet of 4 parts fat to 1 part protein with less than 25-50 g of carbohydrates per day, and further suggests the “ideal” macronutrient ratio of 65-85 percent of calories from fats, 10-20 percent of calories from proteins, and 5 percent of calories from carbohydrates (D’Agostino, e.g., ¶ 0017). This is not exactly the claimed profile, i.e., while the range for fat overlaps significantly with the prior art and the protein range overlaps with the prior art, the carbohydrate amount is close but not overlapping. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05. 
It is noted that Kim teaches the ratio 6.3:1 where 1 represents the combined contribution of protein and carbohydrate (Vining suggests the same with a 4:1 ratio); both of which suggests the amount of protein relative to carbohydrate may vary. Accordingly, it was understood from the teachings of Kim and Vining that the contribution of each of protein and carbohydrate may be modified relative to each other on the basis of the number of calories to be provided in a given day, so long as the amount of fat is four to about six times that of the combined protein and carbohydrate. 

Consequently, in this case although the claimed amount of carbohydrate is not the “ideal”, 5% suggested in the prior art, the ideal amount is close to the bottom endpoint (10%) claimed and the overall macronutrient profile is similar in proportion to that suggested independently in Kim and Vining, and similar to the ideal stated in D’Agostino in combination with classical carbohydrate restriction in the claimed range. Further it was understood that the amount of carbohydrate could be varied relative to the amount of protein with a reasonable expectation of achieving the desired ketogenic metabolic state so long as the amount of fat is in the desired range.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method as understood from the teachings of Kim, Vining, Longo, and Tiano by optimizing the proportion of fat, protein and carbohydrate as percent of daily calories using guidance found in D’Agostino with a reasonable expectation of successfully achieving the desired metabolic (ketogenic) state suggested for improving multiple sclerosis by Kim. Using the general conditions found in D’Agostino, the skilled artisan would have been motivated to adjust the relative amount of protein and carbohydrate to allow for diet variation while maintaining the ratio of fat, and would have had a reasonable expectation of successfully making this modification because Kim and Vining suggest the relative amounts of protein and carbohydrate may be modified so long as the fat:carbohydrate+protein ratio is maintained.
Accordingly, the subject matter of claims 1-3, 7, 11, 13, 19-21, 25, and 27-28 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Claims 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 (cited previously) in view of Vining, Arch. Neurol., 55, 1998 (cited previously), Longo, US 20110118528 A1 (cited previously), Tiano, US 20040121044 A1, and D’Agostino, US 20140350105 A1 as applied to claims 1-3, 7, 11, 13, 19-21, 25, and 27-28 above, and further in view of Walpole, BMC Public Health, 12, 439, 2012.
The combined teachings of Kim, Vining, Longo, Tiano, and D’Agostino discussed above under the rejection of claims 1-3, 7, 11, 13, 19-21, 25, and 27-28 are incorporated here. 
Claims 8, 10, 14, and 16 include limitations regarding the amount of kilocalories per pound of the subject.
The combined teachings of Kim, Vining, Longo, Tiano, and D’Agostino do not expressly characterize the first diet according to kilocalories per pound of the subject. 
	With respect to the first diet, Longo teaches administering a diet, e.g., ketogenic diet, having a caloric content of 200-500 kcal/day or 700 to 1200 kcal/day in a first time period of from 1-7 days (Longo, e.g., 0080, 0086, claims 3-4). According to Walpole, e.g., pg. 3, table 3, the average body mass (kg) is 62 (136.4 pounds), but depends on sex and region of the world, e.g., in North America the average body mass of 80.7 kg (177.54 pounds). Applying the average world body mass, 136.4 pounds, to the kcal suggested in Longo roughly results in a range between about 1.47 kcal/day/pound (200 kcal/day) to about 8.8 kcal/day/pound. Each of the recited ranges is within this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Accordingly, the subject matter of claims 8, 10, 14, and 16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CRAIGO/Examiner, Art Unit 1615              


/SUSAN T TRAN/Primary Examiner, Art Unit 1615